14-61357-JDP Doc#: 619 Filed: 10/11/18 Entered: 10/11/18 09:47:37 Page 1 of 7



Trent M. Gardner (I.D. # 7477)
Jeffrey J. Tierney (I.D. # 12989)
GOETZ, BALDWIN & GEDDES, P.C.
35 North Grand
P.O. Box 6580
Bozeman, MT 59771-6580
Phone: (406) 587-0618
Fax: (406) 587-5144
Email: tgardner@goetzlawfirm.com
       jtierney@goetzlawfirm.com

Joseph V. Womack (I.D. # 2641)
WALLER & WOMACK, P.C.
303 North Broadway, Suite 805
Billings, Montana 59101
Telephone: (406) 252-7200
Facsimile: (406) 252-4266
Email: jwomack@jvwlaw.com

Attorneys for Joseph V. Womack, Trustee

                      UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF MONTANA

In re

JOHN HENRY SCHNEIDER,                                  Case No. 14-61357

              Debtor.


                         DECLARATION OF TRENT M. GARDNER

        I, Trent M. Gardner, declare as follows:

        1.    I am an attorney licensed to practice law in the State of Montana. I

am one of the attorneys for Joseph V. Womack as the Chapter 7 Trustee of the

Bankruptcy Estate of John Henry Schneider (the “Estate”). This affidavit is

submitted in support of the Final Application for Professional Fees (Attorney) and

Costs (Goetz, Baldwin & Geddes and Waller & Womack) (Doc. 592).
 14-61357-JDP Doc#: 619 Filed: 10/11/18 Entered: 10/11/18 09:47:37 Page 2 of 7



        2.      I am a shareholder at the law firm of Goetz, Baldwin & Geddes, P.C.

(“GBG”). In early 2015, Mr. Womack approached me about retaining GBG in this

matter on behalf of the Estate to investigate and pursue recovery actions. I learned

that the Estate had virtually no money to retain and pay attorneys on an hourly

basis. I also learned that there was no reasonable anticipation of the Estate

obtaining money to pay attorneys without the successful prosecution of recovery

actions. I also learned that the Debtor was an extremely litigious and aggressive

person.

        3.      GBG agreed to represent the Estate, along with Waller & Womack as

co-counsel, on a contingency basis and to front expenses for the litigation. GBG

would not have agreed to represent the Estate on an hourly basis because of the

risk of nonpayment and because of the complex and risky nature of the anticipated

litigation.

        4.      An application was filed to approve the employment on a contingency

basis. Doc. 50. No objections were filed and the Court approved the employment on

a contingency basis. Doc. 50.

        5.      Through multiple, complex adversary proceedings and proceedings in

the main case, GBG and Waller & Womack successfully recovered $1,760,357 for

the benefit of the Estate. The majority, if not all, of this recovery came from assets

that were either not identified on Debtor’s bankruptcy schedules or were identified,

but were claimed not to be property of the Estate or to have no value to the Estate.

In addition, based on evidence uncovered and developed in the prosecution of the




Declaration of Trent M. Gardner                                                    Page 2
 14-61357-JDP Doc#: 619 Filed: 10/11/18 Entered: 10/11/18 09:47:37 Page 3 of 7



contingency cases, Debtor was prosecuted criminally, pled guilty and was ordered to

pay an additional approximately $309,000 to the Estate as restitution.

        6.      Attached hereto as Exhibit 1 are the time entries from GBG. GBG

invested over 1100 hours of time into this matter. In addition, GBG was retained on

an hourly basis to pursue a specific performance action regarding the sale of the

Whispering Winds Ranch. See Docs. 546 and 548. GBG incurred $4,740 in

attorneys’ fees in successfully pursuing that action. See Doc. 592-3. GBG is waiving

those fees because GBG believes that work was related to the contingency fee work

and is adequately compensated through the contingency fee request.

        7.      Waller & Womack was deeply involved in the prosecution of the

recovery actions, working side by side with GBG throughout the process and

providing substantial assistance and support.

        8.      With respect to factors considered in determining the reasonableness

of a fee award, the undersigned provides the following:

             a. Risk: Courts may consider the “risk of not prevailing, and the

                concomitant risks of nonpayment, as well as the difficulty of finding

                counsel to litigate the case….” In re Buckner, 350 B.R. 874, 881

                (Bankr.D.Idaho 2005). Here, the risk of not prevailing and

                nonpayment were substantial. The cases were complicated, entailing a

                sophisticated asset protection scheme. Further, the Estate had no

                money to pay an attorney. The only possibility for payment was to

                prevail and recover money for the Estate. Because of this, it is




Declaration of Trent M. Gardner                                                     Page 3
 14-61357-JDP Doc#: 619 Filed: 10/11/18 Entered: 10/11/18 09:47:37 Page 4 of 7



                extremely unlikely that any attorney would have undertaken

                representation at a standard hourly rate;

            b. Novelty and complexity of issues: there is no doubt that the issues

                were complex. The case involved numerous entities, trusts and

                individuals and the Debtor had engaged counsel to plan a sophisticated

                asset protection plan. It was a substantial, complex and risky

                undertaking to attempt to unwind that plan. It also involved complex

                legal issues such as substantive consolidation and

                jurisdictional/removal issues;

            c. Special skills and experience of counsel: The undersigned and his Firm

                regularly engage, on a contingency basis, with Chapter 7 Trustees in

                complicated cases such as this one and have obtained excellent results

                for Trustees;

            d. Quality of representation and results obtained: The professionals

                recovered over $1.7 million for the Estate, the bulk of which came from

                assets that were either not disclosed by Debtor or not claimed as

                property of the Estate;

            e. Time and labor required: The undersigned’s Firm invested over 1100

                hours into this matter as well as fronting expenses. Waller & Womack

                worked closely with the undersigned on all aspects of the litigation;

            f. Preclusion of other employment: The undersigned and his Firm

                forewent other employment at standard hourly rates in order to accept




Declaration of Trent M. Gardner                                                      Page 4
 14-61357-JDP Doc#: 619 Filed: 10/11/18 Entered: 10/11/18 09:47:37 Page 5 of 7



                representation of the Estate in this matter on a contingency basis. The

                undersigned could have spent such time on standard hourly matters

                where there would have been no risk of nonpayment;

            g. Customary fee: A 40% contingency fee is a standard rate for these

                types of cases in the Bankruptcy Court for the District of Montana,

                especially in complex cases such as this one where the risk of not

                prevailing is substantial;

            h. The amount involved: The amount involved was substantial. Further,

                given the litigious nature of Debtor, it was a near certainty that any

                recovery would require substantial time and expense;

            i. The undesirability of the case: Given the complex nature of the case

                and the amount of time and expense required for any recovery, and the

                risk, the case was substantially undesirable. This is especially true at

                a normal hourly rate. Indeed, the undersigned’s Firm would not have

                undertaken the representation at a standard hourly rate and it is

                doubtful that any other attorney would have either;

            j. Nature and length of professional relationship with client: The

                undersigned’s firm regularly represents Joseph Womack as the

                Trustee of bankruptcy estates and has done so for many years; and

            k. Awards in similar cases: The undersigned’s Firm has had numerous

                40% contingency fees approved in this District and numerous other

                firms have had such contingency fees awarded.




Declaration of Trent M. Gardner                                                      Page 5
 14-61357-JDP Doc#: 619 Filed: 10/11/18 Entered: 10/11/18 09:47:37 Page 6 of 7



        9.      It is my understanding that Mr. Womack is working on his application

for Trustee Fees and Expenses and a “pro forma” distribution analysis, as requested

by the Court and that Mr. Womack will submit those documents, as well as his time

statements, when those documents are ready.

        I declare under penalty of perjury that the foregoing is true and correct.

        Executed October 11, 2018, in Bozeman, MT.



                                         /s/ Trent M. Gardner




Declaration of Trent M. Gardner                                                      Page 6
 14-61357-JDP Doc#: 619 Filed: 10/11/18 Entered: 10/11/18 09:47:37 Page 7 of 7



                                  CERTIFICATE OF SERVICE

      The undersigned hereby certifies under penalty of perjury that on October 11,
2018, a copy of the foregoing pleading was served (i) by electronic means pursuant
to LBR 9013-1(d)(2) on the parties noted in the Court’s ECF transmission facilities
and/or (ii) by mail on the following parties: None.


                                               /s/Trent M. Gardner
                                               Trent M. Gardner
                                               Attorneys for Trustee Joseph V.
                                               Womack




Declaration of Trent M. Gardner                                                  Page 7
